                                                               Case 3:20-cv-06957 Document 1 Filed 10/06/20 Page 1 of 35



                                                      1   SHARTSIS FRIESE LLP
                                                          ARTHUR J. SHARTSIS (Bar #51549)
                                                      2   ashartsis@sflaw.com
                                                          JOSEPH V. MAUCH (Bar #253693)
                                                      3   jmauch@sflaw.com
                                                          DANIEL M. PONIATOWSKI (Bar #306754)
                                                      4   dponiatowski@sflaw.com
                                                          One Maritime Plaza, Eighteenth Floor
                                                      5   San Francisco, CA 94111-3598
                                                          Telephone:    (415) 421-6500
                                                      6   Facsimile:    (415) 421-2922

                                                      7   Attorneys for Plaintiff
                                                          SIMPSON STRONG-TIE COMPANY INC.
                                                      8
                                                                                      UNITED STATES DISTRICT COURT
                                                      9
                                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                                     10

                                                     11
                                                          SIMPSON STRONG-TIE COMPANY                     Case No.
                                                     12   INC.,
                      SAN FRANCISCO, CA 94111-3598




                                                                                                         COMPLAINT FOR FALSE
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA




                                                                                       Plaintiff,        ADVERTISING, PASSING OFF, UNFAIR
                           EIGHTEENTH FLOOR




                                                     13
                                                                                                         COMPETITION, AND COPYRIGHT
                                                     14          v.                                      INFRINGEMENT

                                                     15   MITEK INC.,                                    DEMAND FOR JURY TRIAL

                                                     16                                Defendant.

                                                     17

                                                     18          Plaintiff Simpson Strong-Tie Company Inc. (“Simpson” or “Plaintiff”) hereby complains

                                                     19   against Defendant MiTek Inc. (“MiTek” or “Defendant”) as follows:

                                                     20                                I.     NATURE OF THE ACTION

                                                     21          1.     This is an action for false advertising, passing off, unfair competition, and

                                                     22   copyright infringement. Defendant MiTek has engaged in a pattern and practice of improperly

                                                     23   copying and using Plaintiff Simpson’s proprietary product names as MiTek product names and

                                                     24   “Reference Numbers” to make false statements to consumers in order to market and sell MiTek’s

                                                     25   competing products. Simpson seeks a permanent injunction to stop this deceptive and harmful

                                                     26   use of Simpson proprietary product names, which is widespread on MiTek’s website, mobile

                                                     27   software application, product catalogs, product packaging and labels, shelf tags, and other

                                                     28   marketing and point-of-sale materials.
                                                                                                      -1-
                                                          Case No.             COMPLAINT FOR FALSE ADVERTISING, PASSING OFF,
                                                                              UNFAIR COMPETITION, AND COPYRIGHT INFRINGEMENT
                                                               Case 3:20-cv-06957 Document 1 Filed 10/06/20 Page 2 of 35



                                                      1                                         II.       THE PARTIES

                                                      2          2.      Simpson is a California corporation with its principal place of business in

                                                      3   Pleasanton, Alameda County, California. As described in more detail below, Simpson is engaged

                                                      4   in the design and manufacture of various products for the construction industry.

                                                      5          3.      On information and belief, Defendant MiTek is a Missouri corporation with its

                                                      6   principal place of business in Chesterfield, Missouri. Like Simpson, Defendant manufactures and

                                                      7   sells products for the construction industry.

                                                      8                                         III.      JURISDICTION

                                                      9          4.      This is an action for false advertising and passing off under the Federal Lanham

                                                     10   Act, copyright infringement under the Federal Copyright Act, and false advertising and unfair

                                                     11   competition under California law. The Court has original subject matter jurisdiction over the

                                                     12   First and Third Causes of Action for false advertising and passing off, respectively, under the
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13   Lanham Act pursuant to 15 U.S.C. § 1121(a) and 28 U.S.C. § 1331. The Court has original

                                                     14   subject matter jurisdiction over the Fifth Cause of Action for copyright infringement under the

                                                     15   Copyright Act pursuant to 28 U.S.C. § 1338(a). The Court has original subject matter jurisdiction

                                                     16   over the Fourth Cause of Action for unfair competition under state law pursuant to 28 U.S.C. §

                                                     17   1338(b). The Court has supplemental jurisdiction over the Second Cause of Action for false

                                                     18   advertising under state law pursuant to 28 U.S.C. § 1367(a).

                                                     19          5.      The Court has personal jurisdiction over MiTek because, among other things,

                                                     20   MiTek has established minimum contacts within the forum such that the exercise of jurisdiction

                                                     21   over MiTek will not offend traditional notions of fair play and substantial justice. MiTek

                                                     22   conducts business throughout the United States, and actively transacts business in this judicial

                                                     23   district by selling its products in this district, directly and through retailers and retailers’

                                                     24   websites. MiTek advertises, markets, offers for sale, and sells its products in this judicial district.

                                                     25          6.      In addition to MiTek’s continuous and systematic conduct of business in

                                                     26   California, the Court has specific jurisdiction over MiTek because the causes of action against it

                                                     27   in this Complaint arose from or are connected with its purposeful acts committed in this district

                                                     28   in California, including engaging in false advertising, passing off, unfair competition, and
                                                                                                            -2-
                                                          Case No.              COMPLAINT FOR FALSE ADVERTISING, PASSING OFF,
                                                                               UNFAIR COMPETITION, AND COPYRIGHT INFRINGEMENT
                                                               Case 3:20-cv-06957 Document 1 Filed 10/06/20 Page 3 of 35



                                                      1   copyright infringement.

                                                      2                                               IV.    VENUE
                                                      3          7.         Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(1) and (2)

                                                      4   because MiTek is a resident of this district for purposes of Section 1391 and a substantial part of

                                                      5   the events or omissions giving rise to the claims occurred in this district.

                                                      6                                V.         INTRADISTRICT ASSIGNMENT
                                                      7          8.         Pursuant to Civil Local Rule 3-2(c), intellectual property actions such as this

                                                      8   action are assigned on a district-wide basis.

                                                      9                                     VI.    GENERAL ALLEGATIONS

                                                     10          A.         Simpson Is The Industry Leader In Structural Connectors

                                                     11          9.         Simpson is the world leader in structural product solutions for the construction

                                                     12   industry. For more than 60 years, Simpson has marketed and sold products that make structures
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13   safer and stronger, and the company is recognized as the premier brand of structural connectors

                                                     14   in the residential construction industry. Indeed, Simpson was one of the first companies to

                                                     15   introduce an extensive line of structural connectors used in wood-to-wood and wood-to-concrete

                                                     16   construction. Over time, other companies entered the market, but rather than dedicating

                                                     17   significant investment to research and development, most of these companies attempted to copy

                                                     18   or knock-off Simpson products. As a result of Simpson’s leading role and unparalleled reputation

                                                     19   in the industry, building plans often call out Simpson’s products by name and require “Simpson

                                                     20   or equivalent.”

                                                     21          10.        Simpson invests heavily in research and development, and has continuously

                                                     22   expanded its line of structural connectors with innovative new products that address the changing

                                                     23   needs of its customers. Not only does Simpson offer a wide variety of structural connectors for

                                                     24   residential construction, Simpson is also well-known for its line of shearwalls, moment frames,

                                                     25   and fasteners. In the last few decades, the company has expanded further with products designed

                                                     26   for “Do It Yourself” (DIY) projects and products for infrastructure, commercial, and industrial

                                                     27   construction, including mechanical anchors, adhesives, and products that repair, protect, and

                                                     28   strengthen concrete and masonry.
                                                                                                            -3-
                                                          Case No.                COMPLAINT FOR FALSE ADVERTISING, PASSING OFF,
                                                                                 UNFAIR COMPETITION, AND COPYRIGHT INFRINGEMENT
                                                               Case 3:20-cv-06957 Document 1 Filed 10/06/20 Page 4 of 35



                                                      1          11.     As a company built on innovation, Simpson is respectful of and highly values

                                                      2   intellectual property rights, both its own and others’. Simpson has obtained approximately 900

                                                      3   patents over the past 60 years. The great majority of these patents pertain to structural connectors

                                                      4   and fasteners, and are still enforceable, having been issued in recent years in connection with

                                                      5   Simpson’s development and release of new or updated product designs.

                                                      6          B.      Simpson’s Product Names

                                                      7          12.     Simpson creates a proprietary product name for each and every connector and

                                                      8   fastener it markets. The product name includes both (a) a “Part Name” consisting of a letter or

                                                      9   combination of letters (also occasionally including a number or numbers) designating the product

                                                     10   line (e.g., “LGUM” for a hanger for concrete or masonry applications, “BCS” for a post cap, and

                                                     11   “LUS” for a hanger with double shear/slant nailing), and (b) a range of what Simpson refers to as

                                                     12   “Model Numbers” consisting of additional numbers and letters added to the Part Name to
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13   identify the various models of the part with differing attributes, including, in some cases, distinct

                                                     14   sizes, temperature ratings, and load values (e.g., “LGUM26-2-SDS,” “LGUM28-4-SDS,”

                                                     15   “BC4,” “BC46R,” “LUS26-2SS,” and “LUS28SS”).

                                                     16          13.     Simpson has been using proprietary alphanumeric product names for its

                                                     17   connectors and fasteners for decades. For Simpson’s long-standing product lines, the same

                                                     18   product names have been used for many years and have become well known to consumers. As

                                                     19   new products are marketed, Simpson creates new product names − with an overarching Part

                                                     20   Name and specific Model Numbers.

                                                     21          14.     The process related to Simpson’s creation of new product names involves a

                                                     22   significant amount of creativity and originality. Simpson product names are not randomly

                                                     23   generated; nor has Simpson adopted a product nomenclature system that automatically generates

                                                     24   or results in a product name when a new product is developed. Instead, Simpson employees take

                                                     25   considerable time and effort to develop the Part Name and Model Numbers for each new product

                                                     26   line or new Model Number within an existing product line, taking into account a variety of

                                                     27   factors including the description of the product, ease of use for consumers, and the existence of

                                                     28   other Simpson product names. While there is sometimes an acronymic relationship between the
                                                                                                          -4-
                                                          Case No.              COMPLAINT FOR FALSE ADVERTISING, PASSING OFF,
                                                                               UNFAIR COMPETITION, AND COPYRIGHT INFRINGEMENT
                                                               Case 3:20-cv-06957 Document 1 Filed 10/06/20 Page 5 of 35



                                                      1   product name and the product description, that is not always the case and, even when it is, the

                                                      2   decision to use a particular product name is still creative and original. Each time a new product is

                                                      3   developed, Simpson creates and introduces to the market the new and original product, product

                                                      4   description, and product name.

                                                      5          15.     Simpson’s long-standing, consistent, and extensive use of its proprietary product

                                                      6   names, described in detail below, has resulted in its product names becoming very well-known.

                                                      7   Indeed, as noted above, engineers regularly specify Simpson’s products in building plans by the

                                                      8   product name and the construction professionals who install the specified products likewise

                                                      9   know and use the product names.

                                                     10          C.      Simpson’s Use Of Product Names In Marketing And Advertising Its
                                                                         Products
                                                     11

                                                     12          16.     Simpson has employed and does employ its product names consistently and
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13   extensively across its various marketing strategies and advertising media.

                                                     14                  1.      Simpson’s Use Of Product Names On Its Website

                                                     15          17.     Simpson uses its proprietary product names throughout its website at

                                                     16   strongtie.com. For example, the Part Names are used to identify particular product lines on pages

                                                     17   of the strongtie.com website devoted to particular product categories, as shown in the example

                                                     18   below (annotated in red) of the various products displayed on the “Bases and Caps” page at

                                                     19   https://www.strongtie.com/capsandbases_woodconnectors/category.

                                                     20

                                                     21

                                                     22

                                                     23

                                                     24

                                                     25

                                                     26

                                                     27

                                                     28
                                                                                                          -5-
                                                          Case No.              COMPLAINT FOR FALSE ADVERTISING, PASSING OFF,
                                                                               UNFAIR COMPETITION, AND COPYRIGHT INFRINGEMENT
                                                               Case 3:20-cv-06957 Document 1 Filed 10/06/20 Page 6 of 35



                                                      1

                                                      2

                                                      3

                                                      4

                                                      5

                                                      6

                                                      7

                                                      8

                                                      9

                                                     10

                                                     11

                                                     12
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13

                                                     14

                                                     15

                                                     16

                                                     17

                                                     18

                                                     19

                                                     20

                                                     21
                                                                 18.     The product names are also used on the individual product line pages of the
                                                     22
                                                          Simpson website to identify the particular models available for each product line, and, in
                                                     23
                                                          particular, in charts identifying the load values and other specifications for each available model,
                                                     24
                                                          as shown in the examples below (annotated in red) from the “BC/BCS Post Cap” product page at
                                                     25
                                                          https://www.strongtie.com/onepiecepostcaps_postcaps/bc-bcs_productgroup_wcc/
                                                     26
                                                          p/bc.bcs#LoadTables.
                                                     27

                                                     28
                                                                                                          -6-
                                                          Case No.              COMPLAINT FOR FALSE ADVERTISING, PASSING OFF,
                                                                               UNFAIR COMPETITION, AND COPYRIGHT INFRINGEMENT
                                                               Case 3:20-cv-06957 Document 1 Filed 10/06/20 Page 7 of 35



                                                      1

                                                      2

                                                      3

                                                      4

                                                      5

                                                      6

                                                      7

                                                      8

                                                      9

                                                     10

                                                     11

                                                     12
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13

                                                     14

                                                     15

                                                     16

                                                     17

                                                     18

                                                     19

                                                     20

                                                     21

                                                     22

                                                     23

                                                     24

                                                     25

                                                     26

                                                     27

                                                     28
                                                                                                -7-
                                                          Case No.          COMPLAINT FOR FALSE ADVERTISING, PASSING OFF,
                                                                           UNFAIR COMPETITION, AND COPYRIGHT INFRINGEMENT
                                                               Case 3:20-cv-06957 Document 1 Filed 10/06/20 Page 8 of 35



                                                      1                  2.     Simpson’s Use Of Product Names In Its Catalogs And Publications

                                                      2          19.     Simpson also uses its proprietary product names to identify its various product

                                                      3   lines and models throughout its popular product catalogs, which are available in hardcopy and

                                                      4   online formats, including its Wood Construction Connectors Catalog. The Wood Construction

                                                      5   Connectors Catalog provides detailed information about each product, including load values,

                                                      6   specifications, code approvals, and other information used by engineers, code-approval agencies,

                                                      7   building departments, and others. Among other things, the Wood Construction Connectors

                                                      8   Catalog contains an “Alphabetical Product Index” that lists (a) the Part Name for the product

                                                      9   line, (b) a brief description of the product line, and (c) the page number(s) in the catalog where

                                                     10   that product line can be found, as shown below in an example from the 2019-2020 Wood

                                                     11   Construction Connectors Catalog, which is the most recently published version. A true and

                                                     12   correct copy of the complete 2019-2020 Wood Construction Connectors Catalog is attached and
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13   incorporated by reference as Exhibit A.

                                                     14

                                                     15

                                                     16

                                                     17

                                                     18

                                                     19

                                                     20

                                                     21

                                                     22

                                                     23

                                                     24

                                                     25

                                                     26

                                                     27

                                                     28          20.     Like the Simpson website, the Simpson catalogs also employ product names on
                                                                                                         -8-
                                                          Case No.             COMPLAINT FOR FALSE ADVERTISING, PASSING OFF,
                                                                              UNFAIR COMPETITION, AND COPYRIGHT INFRINGEMENT
                                                               Case 3:20-cv-06957 Document 1 Filed 10/06/20 Page 9 of 35



                                                      1   nearly every page to identify product lines (such as HDU) and product models (such as HDU8-

                                                      2   SDS2.5), often in charts identifying the dimensions and load values, and other important

                                                      3   information, for each available model. An example of such usage from page 53 of the 2019-

                                                      4   2020 Wood Construction Connectors Catalog is shown below with annotations in red.

                                                      5

                                                      6

                                                      7

                                                      8

                                                      9

                                                     10

                                                     11

                                                     12
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13

                                                     14

                                                     15

                                                     16

                                                     17

                                                     18

                                                     19

                                                     20

                                                     21

                                                     22

                                                     23

                                                     24

                                                     25

                                                     26

                                                     27

                                                     28
                                                                                                      -9-
                                                          Case No.            COMPLAINT FOR FALSE ADVERTISING, PASSING OFF,
                                                                             UNFAIR COMPETITION, AND COPYRIGHT INFRINGEMENT
                                                              Case 3:20-cv-06957 Document 1 Filed 10/06/20 Page 10 of 35



                                                      1          21.     Simpson owns more than two hundred federally registered copyrights covering its

                                                      2   catalogs and other original works of authorship. Many of the registered works, including all of

                                                      3   the registered Wood Construction Connectors Catalogs going back to 2000, contain an

                                                      4   alphabetical product index of Simpson connector and fastener products similar to the

                                                      5   Alphabetical Product Index described above. The chart below is a list of registered Wood

                                                      6   Construction Connectors Catalogs and supplements to that catalog, dating back to 2000.

                                                      7                              Registration No.               Year(s)
                                                      8                             TX0005213949             2000
                                                                                    TX0005323926             2001
                                                      9
                                                                                    TX0006144849             2002
                                                     10                             TX0006144850             2003
                                                                                    TX0006139477             2004
                                                     11
                                                                                    TX0006141584             2005
                                                     12                             TX0006483414             2006
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP




                                                                                    TX0006483411             2007
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13
                                                                                    TX0007238001             2008
                                                     14                             TX0007204677             2009-2010
                                                                                    TX0007204672             2010 Addendum
                                                     15
                                                                                    TX0007336772             2011-2012
                                                     16                             TX0007514002             2012 Addendum
                                                                                    TX0007663107             2013-2014
                                                     17
                                                                                    TX0007815401             2014 Addendum
                                                     18                             TX0008003635             2015-2016
                                                                                    TX0008432911             2017-2018
                                                     19
                                                                                    TX0008756447             2019-2020
                                                     20

                                                     21          22.     Simpson also uses its product names in other written materials, including product
                                                     22   guides, advertising flyers, brochures, and technical bulletins.
                                                     23                  3.      Simpson’s Use Of Product Names On Product Packaging And Point-
                                                                                 of-Sale Marketing Materials
                                                     24

                                                     25          23.     Simpson also uses its proprietary product names, including both Part Names and
                                                     26   Model Numbers, prominently on product packaging, product labels, carton labels, shelf tags, and
                                                     27   other point-of-sale marketing materials, as shown in the examples below.
                                                     28
                                                                                                         - 10 -
                                                          Case No.              COMPLAINT FOR FALSE ADVERTISING, PASSING OFF,
                                                                               UNFAIR COMPETITION, AND COPYRIGHT INFRINGEMENT
                                                              Case 3:20-cv-06957 Document 1 Filed 10/06/20 Page 11 of 35



                                                      1

                                                      2

                                                      3

                                                      4

                                                      5

                                                      6

                                                      7

                                                      8

                                                      9

                                                     10

                                                     11

                                                     12
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13

                                                     14

                                                     15

                                                     16

                                                     17

                                                     18

                                                     19

                                                     20

                                                     21
                                                                 D.     MiTek Acquires USP’s Line Of Structural Connectors And Fasteners, And
                                                     22                 Attempts To Compete With Simpson
                                                     23          24.    According to its website, MiTek is a global supplier of software, engineered
                                                     24   construction products and services, and automated manufacturing equipment. On information
                                                     25   and belief, in 2011, MiTek acquired USP Structural Connectors (“USP”), one of the companies
                                                     26   in the structural connector and fastener market with Simpson. USP offered − and now MiTek
                                                     27   offers − competing versions of many of Simpson’s structural connectors and fasteners. Indeed, as
                                                     28   explained above, many of MiTek’s products are knock-offs or close copies of products that
                                                                                                  - 11 -
                                                          Case No.             COMPLAINT FOR FALSE ADVERTISING, PASSING OFF,
                                                                              UNFAIR COMPETITION, AND COPYRIGHT INFRINGEMENT
                                                              Case 3:20-cv-06957 Document 1 Filed 10/06/20 Page 12 of 35



                                                      1   Simpson first brought to market. MiTek is thus a direct competitor of Simpson.

                                                      2          25.      MiTek attempts to compete with Simpson, not just by offering knock-offs of

                                                      3   Simpson products, but also by trying to convince consumers (particularly the engineers that

                                                      4   specify Simpson products) explicitly and implicitly that the MiTek products are equivalent to or

                                                      5   sufficient substitutes for Simpson products. MiTek has admitted in other litigation in this Court

                                                      6   that Simpson’s products are frequently specified by the product name and that MiTek has had to

                                                      7   compete for business by going back to the engineer of record and attempting to prove that the

                                                      8   MiTek product is equivalent to the Simpson product. Indeed, MiTek publishes a “Dual

                                                      9   Specification     Guide,”      available     on        its   website    at     https://www.mitek-

                                                     10   us.com/uploadedFiles/_RedesignSite/           Content/documents/products/Specify_Docs/MiTek-

                                                     11   Engineering_Dual_Spec_Sheet.pdf, for the express purpose of recommending to engineers how

                                                     12   they can specify MiTek products along with Simpson products.
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13          26.      While some of the MiTek versions of Simpson products may perform

                                                     14   substantially the same as the Simpson product, many of the MiTek versions have different load

                                                     15   values or other important attributes. For example, many of Simpson’s products are patented, and

                                                     16   therefore MiTek is precluded from copying the innovative features of Simpson’s products that

                                                     17   are covered by the patents during the life of the patents. As noted above, Simpson invests heavily

                                                     18   in research and development and Simpson has obtained more than 900 patents over the course of

                                                     19   its sixty-year history, the majority of which have been obtained in the past twenty years. In other

                                                     20   cases where Simpson does not have patent protection for a product, the MiTek knock-off is

                                                     21   inferior in other ways. A simple comparison of Simpson’s products to MiTek’s knock-offs

                                                     22   demonstrates that in many, if not most, cases, the MiTek products are not equivalent to

                                                     23   Simpson’s products.

                                                     24          E.       MiTek’s Improper And Infringing Use Of Simpson’s Product Names

                                                     25          27.      MiTek has engaged in a pattern and practice of improperly copying and using

                                                     26   Simpson proprietary and copyright-protected product names to market and sell MiTek’s

                                                     27   competing products. MiTek misuses and infringes Simpson’s product names in two distinct

                                                     28   ways. First, as described in detail below, MiTek has copied Simpson proprietary names and used
                                                                                                        - 12 -
                                                          Case No.               COMPLAINT FOR FALSE ADVERTISING, PASSING OFF,
                                                                                UNFAIR COMPETITION, AND COPYRIGHT INFRINGEMENT
                                                              Case 3:20-cv-06957 Document 1 Filed 10/06/20 Page 13 of 35



                                                      1   them, with no or minimal variation, as MiTek Part Names and “Stock Numbers” (which include

                                                      2   letters and numbers) used to identify MiTek products. Second, as also described below, MiTek

                                                      3   has also used Simpson proprietary product names, without authorization or attribution, as

                                                      4   “Reference Numbers” (when referring to the full Simpson Model Number for the particular

                                                      5   product model) or “Reference Series” (when referring to the Simpson Part Name for the product

                                                      6   line). MiTek’s improper and infringing use of Simpson proprietary product names as MiTek Part

                                                      7   Names, Stock Numbers, and Reference Numbers is widespread on MiTek’s website, mobile

                                                      8   software application, product catalogs, carton labels, product labels, shelf tags, and other point-

                                                      9   of-purchase materials.

                                                     10                  1.        MiTek’s Use Of Simpson Product Names With Its Own Part Names
                                                                                   And Stock Numbers
                                                     11

                                                     12          28.     Every structural connector and fastener marketed and sold by MiTek has a MiTek
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13   product name. Just like Simpson’s product names, the MiTek product names consist of both a

                                                     14   Part Name that designates the product line and a “Stock Number” that designates the particular

                                                     15   models available for each product line. For example, MiTek markets a multi-purpose angle with

                                                     16   the part name ML and with two stock numbers, the ML24-TZ and the ML26-TZ.

                                                     17          29.     Many of the MiTek Part Names are identical to or very similar to pre-existing

                                                     18   Simpson Part Names. The reason for this is that, when MiTek (or, previously, USP) copied a pre-

                                                     19   existing Simpson product or brought its own version of a patented Simpson product to market, it

                                                     20   often copied not only the product itself but also the pre-existing Simpson Part Name. For

                                                     21   example, the MiTek ML angle described above is a knock off of Simpson’s very similar angle

                                                     22   with the very same Part Name. The chart below provides an example of just some of the MiTek

                                                     23   Part Names that are identical to pre-existing Simpson Part Names.

                                                     24                                     Simpson                 MiTek
                                                     25                                    Part Name              Part Name
                                                                                     A                      A
                                                     26                              AC                     AC
                                                                                     BC                     BC
                                                     27
                                                                                     BCS                    BCS
                                                     28                              BP                     BP
                                                                                                        - 13 -
                                                          Case No.             COMPLAINT FOR FALSE ADVERTISING, PASSING OFF,
                                                                              UNFAIR COMPETITION, AND COPYRIGHT INFRINGEMENT
                                                              Case 3:20-cv-06957 Document 1 Filed 10/06/20 Page 14 of 35



                                                      1                            Simpson              MiTek
                                                                                  Part Name           Part Name
                                                      2
                                                                              CBSQ                CBSQ
                                                      3                       CMST                CMST
                                                                              CMSTC               CMSTC
                                                      4
                                                                              CNW                 CNW
                                                      5                       DSC                 DSC
                                                                              EPB                 EPB
                                                      6
                                                                              FB                  FB
                                                      7                       FWH                 FWH
                                                                              GT                  GT
                                                      8
                                                                              HGA                 HGA
                                                      9                       HGAM                HGAM
                                                                              HGU                 HGU
                                                     10
                                                                              HGUM                HGUM
                                                     11                       HH                  HH
                                                     12                       HL                  HL
                      SAN FRANCISCO, CA 94111-3598




                                                                              HPA                 HPA
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13                       HRS                 HRS
                                                     14                       HTC                 HTC
                                                                              HTT                 HTT
                                                     15                       HUS                 HUS
                                                     16                       IS                  IS
                                                                              L                   L
                                                     17                       LBP                 LBP
                                                     18                       LFTA                LFTA
                                                                              LGU                 LGU
                                                     19                       LGUM                LGUM
                                                     20                       LSTA                LSTA
                                                                              LSTI                LSTI
                                                     21                       MGU                 MGU
                                                     22                       ML                  ML
                                                                              MSTA                MSTA
                                                     23
                                                                              MSTAM               MSTAM
                                                     24                       MSTC                MSTC
                                                                              MSTCM               MSTCM
                                                     25
                                                                              MUS                 MUS
                                                     26                       PA                  PA
                                                                              PAI                 PAI
                                                     27
                                                                              RBC                 RBC
                                                     28                       RC                  RC
                                                                                              - 14 -
                                                          Case No.         COMPLAINT FOR FALSE ADVERTISING, PASSING OFF,
                                                                          UNFAIR COMPETITION, AND COPYRIGHT INFRINGEMENT
                                                              Case 3:20-cv-06957 Document 1 Filed 10/06/20 Page 15 of 35



                                                      1                                   Simpson                  MiTek
                                                                                         Part Name               Part Name
                                                      2
                                                                                   RR                      RR
                                                      3                            ST                      ST
                                                                                   STC                     STC
                                                      4
                                                                                   T                       T
                                                      5                            TSP                     TSP
                                                                                   WB                      WB
                                                      6
                                                                                   WT                      WT
                                                      7

                                                      8          30.    Even when MiTek does not identically copy Simpson Part Names for its own
                                                      9   products, it still copies Simpson. Many MiTek Part Names are substantially similar to Simpson
                                                     10   Part Names, with just a single letter that is different. These MiTek Part Names are clearly based
                                                     11   on and confusingly similar to the Simpson Part Names. The chart below provides an example of
                                                     12   just some of the MiTek Part Names that are just one letter different than pre-existing Simpson
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13   Part Names.
                                                     14
                                                                                          Simpson                MiTek
                                                     15                                  Part Name             Part Name
                                                                                   BPS                     HBPS
                                                     16                            CB                      KCB
                                                     17                            CBS                     CBE
                                                                                   CC                      KCC
                                                     18                            CCC                     KCCC
                                                     19                            CCOB                    KCCOB
                                                                                   CCQ/CCOQ                KCCQ
                                                     20
                                                                                   CCT                     KCCT
                                                     21                            CCTQ                    KCCQT
                                                                                   ECC/ECCU                KECC
                                                     22
                                                                                   ECCL                    KECCL
                                                     23                            ECCO                    KECCO
                                                                                   ECCQ/ECCOQ              KECCQ
                                                     24
                                                                                   EG                      KEG
                                                     25                            EGQ                     KEGQ
                                                                                   EPCZ                    EPCM
                                                     26
                                                                                   FWANZ                   FWAN
                                                     27                            GLB                     KGLB
                                                     28                            HGLB                    KHGLB
                                                                                                       - 15 -
                                                          Case No.             COMPLAINT FOR FALSE ADVERTISING, PASSING OFF,
                                                                              UNFAIR COMPETITION, AND COPYRIGHT INFRINGEMENT
                                                              Case 3:20-cv-06957 Document 1 Filed 10/06/20 Page 16 of 35



                                                      1                                 Simpson                 MiTek
                                                                                       Part Name              Part Name
                                                      2
                                                                                   HWP/HWPH               HWUH
                                                      3                            LB                     KLB
                                                                                   LEG                    KLEG
                                                      4
                                                                                   LTT/LTTI               LTS
                                                      5                            MEG                    KMEG
                                                                                   MSC                    MSH
                                                      6
                                                                                   MSTCBZ                 MSTCB
                                                      7                            PBV                    PBS
                                                      8                            PCZ                    PCP
                                                                                   RP6                    RP
                                                      9                            RPBZ                   RPB
                                                     10                            SBV                    SB
                                                                                   TSF                    TS
                                                     11

                                                     12          31.    Just like the MiTek Part Names that designate the MiTek product line, the MiTek
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA




                                                          Stock Numbers that designate the MiTek product models are often copies of, and substantially
                           EIGHTEENTH FLOOR




                                                     13

                                                     14   similar to, the Simpson Model Numbers for similar Simpson products. Once again, the reason for

                                                     15   this is simple. When Mitek (or USP) introduced its version of an existing Simpson connector or

                                                     16   fastener, MiTek (or USP) likewise copied the Simpson Model Number. The chart below

                                                     17   provides an example of just some of the MiTek Stock Numbers that are identical or substantially

                                                     18   similar to Simpson Model Numbers.

                                                     19                                  Simpson                MiTek
                                                                                       Model No.              Stock No.
                                                     20
                                                                                   1212T                  T1212
                                                     21                            A66                    B66
                                                                                   A88                    B88
                                                     22
                                                                                   ABA44Z                 PA44E-TZ
                                                     23                            BC46                   C46
                                                                                   BC6                    C66
                                                     24
                                                                                   BP5/8                  BP583
                                                     25                            CB46                   KCB46
                                                                                   CB66                   KCB66
                                                     26
                                                                                   CS18-R                 RS18-R
                                                     27                            CS22-R                 RS22-R
                                                     28                            EPC44-16               EPCM4416
                                                                                                      - 16 -
                                                          Case No.             COMPLAINT FOR FALSE ADVERTISING, PASSING OFF,
                                                                              UNFAIR COMPETITION, AND COPYRIGHT INFRINGEMENT
                                                              Case 3:20-cv-06957 Document 1 Filed 10/06/20 Page 17 of 35



                                                      1                             Simpson              MiTek
                                                                                   Model No.            Stock No.
                                                      2
                                                                              EPC64-16             EPCM6416
                                                      3                       HGA10KT              HGA10KT
                                                                              HRS12                HRS12
                                                      4
                                                                              HRS6                 HRS6
                                                      5                       HRS8                 HRS8
                                                                              HUS26                HUS26
                                                      6
                                                                              HUS28                HUS28
                                                      7                       LBP1/2               LBP12-TZ
                                                                              LSTA12               LSTA12
                                                      8
                                                                              LSTA15               LSTA15
                                                      9                       LSTA18               LSTA18
                                                                              LSTA21               LSTA21
                                                     10
                                                                              LSTA24               LSTA24
                                                     11                       LSTA30               LSTA30
                                                     12                       LSTA36               LSTA36
                      SAN FRANCISCO, CA 94111-3598




                                                                              LSTA9                LSTA9
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13                       LUS26                JUS26
                                                     14                       MSTA12               MSTA12
                                                                              MSTA12Z              MSTA12-TZ
                                                     15                       MSTA18               MSTA18
                                                     16                       MSTA24               MSTA24
                                                                              MSTA30               MSTA30
                                                     17                       MSTA36               MSTA36
                                                     18                       MSTAM24              MSTAM24
                                                                              MSTAM36              MSTAM36
                                                     19                       MTS12Z               MTW12-TZ
                                                     20                       PA18                 PA18
                                                                              PA23                 PA23
                                                     21                       PS218                PS218-HDG
                                                     22                       RBC                  RBC
                                                                              RPS18                KRPS18
                                                     23
                                                                              RPS22                KRPS22
                                                     24                       RR                   RR
                                                                              SP4                  SPT4
                                                     25
                                                                              SS1.5                STS1
                                                     26                       ST12                 ST12
                                                                              ST18                 ST18
                                                     27
                                                                              ST22                 ST22
                                                     28                       ST9                  ST9
                                                                                               - 17 -
                                                          Case No.         COMPLAINT FOR FALSE ADVERTISING, PASSING OFF,
                                                                          UNFAIR COMPETITION, AND COPYRIGHT INFRINGEMENT
                                                              Case 3:20-cv-06957 Document 1 Filed 10/06/20 Page 18 of 35



                                                      1                                Simpson                  MiTek
                                                                                      Model No.               Stock No.
                                                      2
                                                                                   WB126                   WB126
                                                      3

                                                      4                 2.      MiTek’s Use Of Simpson Product Names As Reference Numbers
                                                      5          32.    MiTek’s use of Simpson proprietary product names as the basis for MiTek
                                                      6   product names is not the only way that MiTek makes improper, infringing, and deceptive use of
                                                      7   Simpson product names. MiTek also uses Simpson proprietary product names as “Reference
                                                      8   Numbers” (when referring to the full Simpson model number for the particular product model) or
                                                      9   “Reference Series” (when referring to the Simpson part name for the product line), separate from
                                                     10   the MiTek product names.
                                                     11          33.    Simpson has not authorized, approved, or licensed MiTek to use the Simpson
                                                     12   product names as Reference Numbers or Reference Series.
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13          34.    MiTek never identifies the Reference Numbers and Reference Series as Simpson
                                                     14   product names. Nor does MiTek ever attribute the Reference Numbers and Reference Series to
                                                     15   Simpson in any way, or otherwise refer to Simpson in any way in connection with the Reference
                                                     16   Numbers and Reference Series. Nor has MiTek ever provided notice to consumers that Simpson
                                                     17   has not authorized, approved, or licensed MiTek’s use of Simpson product names as Reference
                                                     18   Numbers or Series. The closest that MiTek comes to acknowledging that the Reference Numbers
                                                     19   are in fact Simpson product names is a brief statement, buried in its 357-page catalog, entitled
                                                     20   “About the Reference Numbers,” which states the following: “Reference numbers shown
                                                     21   throughout the charts in this catalog are part numbers which may be more familiar to customers
                                                     22   in various regions of the United States. These are included for the convenience of our new
                                                     23   customers who have recently switched from a competitor’s product line to MiTek.”
                                                     24                 3.      MiTek’s Use Of Simpson Product Names On Its Website And Mobile
                                                                                Application
                                                     25

                                                     26          35.    MiTek has improperly used, and continues to improperly use, Simpson’s
                                                     27   proprietary product names − both as the basis for MiTek’s product names and as Reference
                                                     28   Numbers − on the MiTek website and MiTek’s mobile software application.
                                                                                                   - 18 -
                                                          Case No.             COMPLAINT FOR FALSE ADVERTISING, PASSING OFF,
                                                                              UNFAIR COMPETITION, AND COPYRIGHT INFRINGEMENT
                                                              Case 3:20-cv-06957 Document 1 Filed 10/06/20 Page 19 of 35



                                                      1          36.     MiTek uses MiTek Part Names and MiTek Stock Numbers that are identical to or

                                                      2   substantially similar to Simpson Part Names and Model Numbers throughout the MiTek website

                                                      3   at mitek-us.com. For example, as shown in the examples below (annotated in red) from

                                                      4   https://www.mitek-us.com/products/connectors/caps-and-bases/     and     https://www.mitek-

                                                      5   us.com/products/caps-bases/post-caps---one-piece/BC%20/%20BCS%20/%20C/, MiTek uses

                                                      6   infringing and deceptive Part Names and Stock Numbers, like the BCS product line with BCS22-

                                                      7   4 and BCS23-6 models (when Simpson likewise offers the BCS product line with BCS2-2/4 and

                                                      8   BCS2-3/6 models), on webpages displaying categories of product lines and on webpages

                                                      9   displaying particular product lines.

                                                     10

                                                     11

                                                     12
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13

                                                     14

                                                     15

                                                     16

                                                     17

                                                     18

                                                     19

                                                     20

                                                     21

                                                     22

                                                     23

                                                     24

                                                     25

                                                     26

                                                     27

                                                     28
                                                                                                     - 19 -
                                                          Case No.              COMPLAINT FOR FALSE ADVERTISING, PASSING OFF,
                                                                               UNFAIR COMPETITION, AND COPYRIGHT INFRINGEMENT
                                                              Case 3:20-cv-06957 Document 1 Filed 10/06/20 Page 20 of 35



                                                      1

                                                      2

                                                      3

                                                      4

                                                      5

                                                      6

                                                      7

                                                      8

                                                      9

                                                     10

                                                     11

                                                     12
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13

                                                     14

                                                     15

                                                     16

                                                     17

                                                     18

                                                     19

                                                     20

                                                     21

                                                     22

                                                     23

                                                     24

                                                     25

                                                     26

                                                     27

                                                     28
                                                                                              - 20 -
                                                          Case No.         COMPLAINT FOR FALSE ADVERTISING, PASSING OFF,
                                                                          UNFAIR COMPETITION, AND COPYRIGHT INFRINGEMENT
                                                              Case 3:20-cv-06957 Document 1 Filed 10/06/20 Page 21 of 35



                                                      1          37.     MiTek also uses Simpson product names as Reference Numbers and Reference

                                                      2   Series in the manner described above throughout the MiTek website. For example, as shown in

                                                      3   the examples above (annotated in yellow), MiTek lists BCS as the Reference Series and a variety

                                                      4   of Reference Numbers including BCS2-2/4 and BCS2-3/6 on the webpage for its BCS product.

                                                      5   As also shown in the examples above, MiTek, in particular, lists the Reference Numbers in

                                                      6   charts identifying the load values and other specifications for each available model.

                                                      7          38.     MiTek’s     website   also   has,   as   shown   below   (annotated      in   red)   at

                                                      8   https://www.mitek-us.com/advanced-search/, a feature called “Advanced Product Search” that

                                                      9   enables users of the website to search for MiTek products based on the Reference

                                                     10   Numbers/Series (i.e., the Simpson Part Name). For example, a user that selected the Reference

                                                     11   Number of “EGQ” (i.e., the Simpson Part Name for a Simpson high-capacity top-flange hanger)

                                                     12   would be taken to the webpage of the MiTek website describing a MiTek hanger.
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13

                                                     14

                                                     15

                                                     16

                                                     17

                                                     18

                                                     19

                                                     20

                                                     21          39.     MiTek also offers a software application for users of mobile devices with iOS and

                                                     22   Android operating systems available at the Apple App Store and Google Play Store. MiTek’s

                                                     23   iOS and Android software applications are substantially the same and are collectively referred to

                                                     24   herein as the “App.”

                                                     25          40.     MiTek improperly uses Simpson’s proprietary product names as the basis for

                                                     26   MiTek’s product names and as Reference Numbers and Reference Series on the App, just as it

                                                     27   does on its website, as shown in the examples below (annotated in red). The App also has search

                                                     28   functionality similar to the Advanced Product Search feature of the MiTek website that allows
                                                                                                         - 21 -
                                                          Case No.                COMPLAINT FOR FALSE ADVERTISING, PASSING OFF,
                                                                                 UNFAIR COMPETITION, AND COPYRIGHT INFRINGEMENT
                                                              Case 3:20-cv-06957 Document 1 Filed 10/06/20 Page 22 of 35



                                                      1   users of the App to search for MiTek products using MiTek product names and Reference

                                                      2   Numbers. The App also has a “Product Conversion” feature that allows a user to input a

                                                      3   Reference Number (i.e., Simpson product name) that the App then “converts” into a MiTek

                                                      4   product, as also shown in the examples below.

                                                      5

                                                      6

                                                      7

                                                      8

                                                      9

                                                     10

                                                     11

                                                     12
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13

                                                     14

                                                     15

                                                     16

                                                     17

                                                     18

                                                     19

                                                     20

                                                     21

                                                     22                 4.     MiTek’s Use Of Simpson Product Names In Its Catalogs And
                                                                               Publications
                                                     23

                                                     24          41.    MiTek has improperly used, and continues to improperly use, Simpson’s

                                                     25   proprietary product names − both as the basis for MiTek’s product names and as Reference

                                                     26   Numbers and Reference Series − in the MiTek product catalog and in other published MiTek

                                                     27   documents.

                                                     28          42.    Like the Simpson Wood Construction Connectors Catalog, the MiTek product
                                                                                                      - 22 -
                                                          Case No.             COMPLAINT FOR FALSE ADVERTISING, PASSING OFF,
                                                                              UNFAIR COMPETITION, AND COPYRIGHT INFRINGEMENT
                                                              Case 3:20-cv-06957 Document 1 Filed 10/06/20 Page 23 of 35



                                                      1   catalog is published in an online and hardcopy format and contains detailed information about

                                                      2   each MiTek product, including load values, specifications, code approvals, and other information

                                                      3   used by engineers, code-approval agencies, building departments, and others. MiTek last

                                                      4   published a version of its product catalog in 2020 (the “2020 Catalog”). A true and correct copy

                                                      5   of the 2020 Catalog is attached and incorporated by reference as Exhibit B.

                                                      6          43.    The MiTek 2020 Catalog misuses Simpson product names on nearly every page

                                                      7   as the basis for MiTek product names and as Reference Numbers, in the same manner as the

                                                      8   MiTek webpage. An example of such usage from page 62 of the 2020 Catalog is shown below,

                                                      9   with annotations in red showing use of Simpson product names as MiTek Part Names and Stock

                                                     10   Numbers and annotations in yellow showing use of Simpson product names as Reference

                                                     11   Numbers.

                                                     12
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13

                                                     14

                                                     15

                                                     16

                                                     17

                                                     18

                                                     19

                                                     20

                                                     21

                                                     22

                                                     23

                                                     24

                                                     25

                                                     26

                                                     27

                                                     28
                                                                                                        - 23 -
                                                          Case No.             COMPLAINT FOR FALSE ADVERTISING, PASSING OFF,
                                                                              UNFAIR COMPETITION, AND COPYRIGHT INFRINGEMENT
                                                              Case 3:20-cv-06957 Document 1 Filed 10/06/20 Page 24 of 35



                                                      1          44.    The MiTek 2020 Catalog includes, near the beginning of the document, a “MiTek

                                                      2   Products Alphabetical Index.” This index, which appears on pages 5 through 7 of the 2020

                                                      3   Catalog, lists the MiTek Part Names alphabetically along with a brief description of the product

                                                      4   and the page of the catalog that the product appears on. Immediately following the MiTek

                                                      5   Products Alphabetical Index is a “Reference Number Index,” as shown below. This index, which

                                                      6   appears on pages 8 through 9 of the 2020 Catalog, lists the Reference Numbers (i.e., Simpson

                                                      7   Part Names) alphabetically along with a very brief description of the product and the page of the

                                                      8   catalog on which a MiTek product appears. The Reference Number Index is thus a close copy of

                                                      9   the “Alphabetical Index” in Simpson’s copyright-protected Wood Construction Connectors

                                                     10   Catalog. In the upper left-hand corner of the first page of the Reference Number Index is

                                                     11   MiTek’s previously mentioned “About the Reference Numbers” statement. The Reference

                                                     12   Number Index does not list the MiTek product names and nowhere refers to Simpson.
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13

                                                     14

                                                     15

                                                     16

                                                     17

                                                     18

                                                     19

                                                     20

                                                     21

                                                     22

                                                     23

                                                     24

                                                     25

                                                     26

                                                     27          45.    MiTek improperly uses Simpson’s proprietary product names in published

                                                     28   documents other than its product catalog. For example, MiTek publishes a stand-alone document
                                                                                                       - 24 -
                                                          Case No.             COMPLAINT FOR FALSE ADVERTISING, PASSING OFF,
                                                                              UNFAIR COMPETITION, AND COPYRIGHT INFRINGEMENT
                                                              Case 3:20-cv-06957 Document 1 Filed 10/06/20 Page 25 of 35



                                                      1   referred to as the “MiTek USP Cross Reference Conversion Guide” or “Reference Number

                                                      2   Conversion” chart (referred to herein as the “Conversion Guide”). A true and correct copy of

                                                      3   Conversion Guide, last published in 2018, is shown below and attached and incorporated by

                                                      4   reference as Exhibit C. The Conversion Guide contains two columns, one with Reference

                                                      5   Numbers (i.e., Simpson Model Numbers) and the other with USP Stock Numbers. Once again,

                                                      6   the Conversion Guide contains no reference or attribution to Simpson, no explanation that the

                                                      7   Reference Numbers are Simpson product names, and no disclaimer of Simpson’s authorization,

                                                      8   sponsorship, or approval of MiTek’s use of the Simpson product names. Instead, the Conversion

                                                      9   Guide contains only the following statement: “The reference numbers in this chart are for general

                                                     10   application comparison only and should not be used as a substitution tool. User is responsible to

                                                     11   compare load values, fastener schedules, material specs and other factors to determine use.”

                                                     12
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13

                                                     14

                                                     15

                                                     16

                                                     17

                                                     18

                                                     19

                                                     20

                                                     21

                                                     22

                                                     23

                                                     24

                                                     25

                                                     26

                                                     27

                                                     28
                                                                                                        - 25 -
                                                          Case No.             COMPLAINT FOR FALSE ADVERTISING, PASSING OFF,
                                                                              UNFAIR COMPETITION, AND COPYRIGHT INFRINGEMENT
                                                              Case 3:20-cv-06957 Document 1 Filed 10/06/20 Page 26 of 35



                                                      1                  5.      MiTek’s Use Of Simpson Product Names On Product Packaging And
                                                                                 Point-of-Sale Marketing Materials
                                                      2

                                                      3          46.     MiTek has likewise improperly used, and continues to improperly use, Simpson’s

                                                      4   proprietary product names − both as the basis for MiTek’s product names and as Reference

                                                      5   Numbers and Reference Series − on MiTek product packaging, product labels, carton labels,

                                                      6   shelf tags, and other point-of-sale marketing materials.

                                                      7          47.     MiTek uses Simpson product names as MiTek product names and Reference

                                                      8   Numbers on product labels and carton labels, as shown in the example below (annotated in red).

                                                      9   Indeed, MiTek’s “Product Identification and Labeling” publication, available on its website at

                                                     10   https://www.mitek-us.com/uploadedFiles/_RedesignSite/Content/documents/products/product-

                                                     11   id-labeling.pdf, makes clear that labels for every product or carton of products include the Stock

                                                     12   Number and Reference Number, as also shown below.
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13

                                                     14

                                                     15

                                                     16

                                                     17

                                                     18

                                                     19

                                                     20

                                                     21

                                                     22

                                                     23

                                                     24

                                                     25

                                                     26

                                                     27

                                                     28
                                                                                                         - 26 -
                                                          Case No.              COMPLAINT FOR FALSE ADVERTISING, PASSING OFF,
                                                                               UNFAIR COMPETITION, AND COPYRIGHT INFRINGEMENT
                                                              Case 3:20-cv-06957 Document 1 Filed 10/06/20 Page 27 of 35



                                                      1

                                                      2

                                                      3

                                                      4

                                                      5

                                                      6

                                                      7

                                                      8

                                                      9

                                                     10

                                                     11

                                                     12          48.     MiTek also uses Simpson product names as MiTek product names and Reference
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA




                                                          Numbers on shelf tags and related point-of-sale marketing material, as shown in the examples
                           EIGHTEENTH FLOOR




                                                     13

                                                     14   below (annotated in red) from MiTek’s Dealer Merchandising Guide, available on MiTek’s

                                                     15   website at https://www.mitek-us.com/uploadedFiles/_RedesignSite/Content/documents/products/

                                                     16   mitek-dealer-merchandising-guide.pdf. A true and correct copy of the Dealer Merchandising

                                                     17   Guide is attached and incorporated by reference as Exhibit D.

                                                     18

                                                     19

                                                     20

                                                     21

                                                     22

                                                     23          F.      MiTek’s Use Of Simpson Product Names Is False And Misleading, And
                                                                         Deceives Or Is Likely To Deceive Consumers
                                                     24

                                                     25          49.     MiTek’s use of Simpson proprietary product names as the basis for MiTek

                                                     26   product names and as Reference Numbers constitutes explicitly and implicitly false statements to

                                                     27   consumers about the nature, characteristics, and/or qualities of its products on MiTek’s website,

                                                     28   mobile software applications, product catalogs, carton labels, product labels, shelf tags, and other
                                                                                                         - 27 -
                                                          Case No.              COMPLAINT FOR FALSE ADVERTISING, PASSING OFF,
                                                                               UNFAIR COMPETITION, AND COPYRIGHT INFRINGEMENT
                                                              Case 3:20-cv-06957 Document 1 Filed 10/06/20 Page 28 of 35



                                                      1   marketing and point-of-sale materials. MiTek makes these false and misleading statements

                                                      2   incorporating Simpson product names with the intent to induce consumers to purchase MiTek

                                                      3   products, and these statements have a tendency to deceive, are likely to deceive, and have

                                                      4   actually deceived consumers about MiTek and Simpson products, as described below.

                                                      5          50.     MiTek’s use of Part Names and Stock Numbers that are identical to or

                                                      6   substantially similar to pre-existing Simpson Part Names and Model Numbers in the manner

                                                      7   described above is false and misleading, and deceives consumers in a number of ways. First, use

                                                      8   of a Simpson product name as a MiTek product name is a literally false statement that the MiTek

                                                      9   product is, in fact, a Simpson product. In other words, MiTek’s identical and substantially similar

                                                     10   product names pass off MiTek products as Simpson products. For example, a MiTek shelf tag

                                                     11   using “BP” to identify a product falsely identifies the product as Simpson’s BP product, when

                                                     12   that is not true. Second, use of a MiTek product name that is identical or substantially similar to a
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13   Simpson product name is also false in that it necessarily implies that Simpson and MiTek are

                                                     14   affiliated in some way or that Simpson has authorized, endorsed, or approved of MiTek’s use of

                                                     15   the identical or substantially similar product name. Third, use of a MiTek product name that is

                                                     16   identical or substantially similar to a Simpson product name also necessarily and falsely implies

                                                     17   that the MiTek product is equivalent to the Simpson product. Even if some consumers become

                                                     18   aware that MiTek’s products are not Simpson products, and are not affiliated with or endorsed by

                                                     19   Simpson, the use of identical or substantially similar product names necessarily and falsely

                                                     20   implies that the two products are equivalent, when in fact they are not.

                                                     21          51.     Even when the MiTek product name is not identical or substantially similar to a

                                                     22   Simpson product name, MiTek’s use of Simpson product names as Reference Numbers and

                                                     23   Reference Series in the manner described above is likewise false and misleading, and deceives

                                                     24   consumers in a number of ways. First, use of a Simpson product name as a Reference Number is

                                                     25   a literally false statement that the MiTek product identified by the Reference Number is the

                                                     26   “referenced” Simpson product. As with MiTek’s use of Simpson product names as MiTek

                                                     27   product names, using Simpson product names as Reference Numbers passes off MiTek products

                                                     28   as Simpson products. For example, a MiTek shelf tag with the TAZ Reference Number falsely
                                                                                                         - 28 -
                                                          Case No.              COMPLAINT FOR FALSE ADVERTISING, PASSING OFF,
                                                                               UNFAIR COMPETITION, AND COPYRIGHT INFRINGEMENT
                                                              Case 3:20-cv-06957 Document 1 Filed 10/06/20 Page 29 of 35



                                                      1   identifies the product as Simpson’s TAZ product, when that is not true. Second, use of a

                                                      2   Simpson product name as a Reference Number is also false in that it necessarily implies that

                                                      3   Simpson and MiTek are affiliated in some way or that Simpson has authorized, endorsed, or

                                                      4   approved of MiTek’s use of the proprietary Simpson product name as a Reference Number.

                                                      5   Third, use of a Simpson product name as a Reference Number also necessarily and falsely

                                                      6   implies that the MiTek product is equivalent to the Simpson product. Even if some consumers

                                                      7   become aware that MiTek’s products are not Simpson products, and are not affiliated with or

                                                      8   endorsed by Simpson, the use of the proprietary Simpson product name as a Reference Number

                                                      9   necessarily and falsely implies that the two products are equivalent, when in fact they are not.

                                                     10          52.     On information and belief, MiTek’s actions, as described above, have been

                                                     11   undertaken with the intent to deceive consumers. Indeed, MiTek intends for consumers to equate

                                                     12   the MiTek product with the similarly named or referenced Simpson product. This intent is clear
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13   from MiTek’s use of Simpson product names as MiTek product names and Reference Numbers

                                                     14   generally, as well as from MiTek’s particular use, for example, of (a) the “Advanced Product

                                                     15   Search” feature on the MiTek website that equates MiTek products with Simpson’s products

                                                     16   based on Simpson product names, (b) the search and “Product Conversion” features on the

                                                     17   MiTek App that equate MiTek products with Simpson’s products based on Simpson product

                                                     18   names, (c) the Reference Number Index in the MiTek catalogs that equates MiTek products with

                                                     19   Simpson’s products based on Simpson product names, and (d) the Conversion Guide that directly

                                                     20   equates a Mitek product to a Simpson product.

                                                     21          53.     MiTek’s attempt to equate its products with Simpson products through the use of

                                                     22   Simpson product names is particularly concerning because the Simpson and MiTek products are

                                                     23   not equivalent. The Simpson products that correspond to the Reference Numbers are, in fact,

                                                     24   materially different than the MiTek products. As discussed above, many of Simpson’s products

                                                     25   are patented, precluding MiTek from copying the innovative features of Simpson’s products that

                                                     26   are covered by the patents, and, even in cases where Simpson does not have patent protection for

                                                     27   a product, the MiTek knock-off products are inferior in other ways. In particular, the Simpson

                                                     28   products often achieve higher load values than the purportedly “equivalent” MiTek products. A
                                                                                                         - 29 -
                                                          Case No.              COMPLAINT FOR FALSE ADVERTISING, PASSING OFF,
                                                                               UNFAIR COMPETITION, AND COPYRIGHT INFRINGEMENT
                                                              Case 3:20-cv-06957 Document 1 Filed 10/06/20 Page 30 of 35



                                                      1   consumer who sees the Simpson product name on a MiTek label or on the MiTek website is thus

                                                      2   likely to conclude incorrectly that the MiTek product can be used in place of the Simpson

                                                      3   product, when in fact it cannot.

                                                      4          54.     MiTek also recommends, directs, and/or instructs distributors, dealers, and

                                                      5   retailers to market and advertise MiTek products with MiTek marketing and advertising

                                                      6   materials that, through the use of Simpson product names described above, make false

                                                      7   statements to consumers about MiTek products and their relationship with Simpson products, as

                                                      8   described above. For example, MiTek’s Dealer Merchandising Guide, discussed above and

                                                      9   attached as Exhibit D, directs dealers and retail stores to display MiTek products for sale in a

                                                     10   manner that emphasizes the infringing and improper MiTek product names and Reference

                                                     11   Numbers, including use of shelf tags, signage, and carton labels that employ the product names

                                                     12   and Reference Numbers. The Dealer Merchandising Guide further includes the Conversion
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13   Guide, which, as discussed above, explicitly “converts” Simpson product names into the

                                                     14   purported MiTek equivalent, as an aisle sign. Moreover, MiTek’s connector and fastener

                                                     15   products (with deceptive and infringing product packaging, carton labels, product labels, and/or

                                                     16   shelf tags) are displayed for sale in some retail environments in close proximity, if not adjacent

                                                     17   to, Simpson’s connector and fastener products. On information and belief, MiTek’s advertising

                                                     18   and marketing strategy, as communicated and directed to MiTek’s dealers and retailers, is

                                                     19   intended to deceive consumers.

                                                     20                                      VII.   CAUSES OF ACTION
                                                     21
                                                                                          FIRST CAUSE OF ACTION
                                                     22              False Advertising Under Federal Lanham Act – 15 U.S.C. § 1125(a)(1)(B)

                                                     23          55.     Simpson incorporates herein the allegations of paragraphs 1 through 54.

                                                     24          56.     MiTek’s acts described herein constitute false advertising and unfair competition

                                                     25   in violation of 15 U.S.C. § 1125(a)(1)(B).

                                                     26          57.     MiTek has used or made, and will continue to use or make, in commercial

                                                     27   advertising or promotion throughout the United States, including in California, one or more

                                                     28   words, terms, names, symbols, or devices, or any combination thereof, or any false and/or
                                                                                                        - 30 -
                                                          Case No.              COMPLAINT FOR FALSE ADVERTISING, PASSING OFF,
                                                                               UNFAIR COMPETITION, AND COPYRIGHT INFRINGEMENT
                                                              Case 3:20-cv-06957 Document 1 Filed 10/06/20 Page 31 of 35



                                                      1   misleading designation of origin, false and/or misleading description of fact, or false and/or

                                                      2   misleading representation of fact that misrepresent the nature, characteristics, and/or qualities of

                                                      3   MiTek’s and Simpson’s products, including the acts alleged above.

                                                      4          58.      MiTek’s acts have deceived and/or have a tendency to deceive a substantial

                                                      5   segment of the relevant public to whom the statements have been made.

                                                      6          59.      MiTek’s acts are material in that they have influenced and/or are likely to

                                                      7   influence the purchasing decisions of relevant members of the public, including by leading them

                                                      8   to believe that MiTek’s products are Simpson’s products, that MiTek’s products are equivalent to

                                                      9   Simpson’s products, and/or that Simpson is affiliated with, authorizes, and/or endorses MiTek

                                                     10   and MiTek’s products.

                                                     11          60.      By reason of the foregoing, MiTek has intentionally and willfully violated 15

                                                     12   U.S.C. § 1125(a)(1)(B).
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13          61.      As an actual and proximate result of MiTek’s willful and intentional acts,

                                                     14   Simpson has suffered harm by direct diversion of sales from Simpson to MiTek, or by lessening

                                                     15   of the goodwill which Simpson’s products enjoy with the buying public.

                                                     16          62.      MiTek’s wrongful acts, unless and until enjoined and restrained by order of this

                                                     17   Court, will cause irreparable injury to Simpson. Simpson has no adequate remedy at law in that

                                                     18   monetary damages would be difficult to ascertain, and would be inadequate to compensate

                                                     19   Simpson for the harm caused by MiTek if MiTek is not enjoined.

                                                     20                                  SECOND CAUSE OF ACTION
                                                                     False Advertising Under California Law – Cal. Bus. & Prof. Code § 17500
                                                     21

                                                     22          63.      Simpson incorporates herein the allegations of paragraphs 1-62.

                                                     23          64.      MiTek’s acts as described herein constitute untrue and misleading advertising in

                                                     24   violation of section 17500 et seq. of the California Business & Professions Code.

                                                     25          65.      MiTek publicly made or disseminated untrue and misleading statements, and/or

                                                     26   caused untrue and misleading statements to be made or disseminated, to the public in California,

                                                     27   with the intent to induce any person who read it to purchase from MiTek the products described

                                                     28   in the advertisements.
                                                                                                         - 31 -
                                                          Case No.              COMPLAINT FOR FALSE ADVERTISING, PASSING OFF,
                                                                               UNFAIR COMPETITION, AND COPYRIGHT INFRINGEMENT
                                                              Case 3:20-cv-06957 Document 1 Filed 10/06/20 Page 32 of 35



                                                      1          66.     MiTek’s statements in the advertisements were known, or should have been

                                                      2   known by the exercise of reasonable care, to be untrue and misleading, and were made to deceive

                                                      3   any person who might read the advertisements.

                                                      4          67.     MiTek’s statements in the advertisements are false and misleading in that they

                                                      5   falsely state and/or necessarily imply that MiTek’s products are Simpson’s products, that

                                                      6   MiTek’s products are equivalent to Simpson’s products, and/or that Simpson is affiliated with,

                                                      7   authorizes, and/or endorses MiTek and MiTek’s products, when in fact that is not true.

                                                      8          68.     As a direct and proximate result of the foregoing conduct, Simpson has suffered

                                                      9   harm, including harm to reputation and lost goodwill.

                                                     10          69.     MiTek’s wrongful acts, unless and until enjoined and restrained by order of this

                                                     11   Court, will cause irreparable injury to Simpson. Simpson has no adequate remedy at law in that

                                                     12   monetary damages would be difficult to ascertain, and would be inadequate to compensate
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13   Simpson for the harm caused by MiTek if MiTek is not enjoined.

                                                     14                                 THIRD CAUSE OF ACTION
                                                                     Passing Off Under The Federal Lanham Act – 15 U.S.C. § 1125(a)(1)(A)
                                                     15

                                                     16          70.     Simpson incorporates herein the allegations of paragraphs 1-69.

                                                     17          71.     MiTek’s acts described herein constitute passing off and unfair competition in

                                                     18   violation of 15 U.S.C. § 1125(a)(1)(A).

                                                     19          72.     MiTek has used or made, and will continue to use or make, in commerce

                                                     20   throughout the United States, including in California, one or more words, terms, names, symbols,

                                                     21   or devices, or any combination thereof, or any false and/or misleading designation of origin,

                                                     22   false and/or misleading description of fact, or false and/or misleading representation of fact that

                                                     23   is likely to cause consumer confusion, or to cause mistake, or to deceive as to the affiliation,

                                                     24   connection, or association of MiTek with Simpson, or as to the origin, sponsorship, or approval

                                                     25   of MiTek’s products by Simpson.

                                                     26          73.     By reason of the foregoing, MiTek has intentionally and willfully violated 15

                                                     27   U.S.C. § 1125(a)(1)(A).

                                                     28          74.     As an actual and proximate result of MiTek’s willful and intentional acts,
                                                                                                        - 32 -
                                                          Case No.             COMPLAINT FOR FALSE ADVERTISING, PASSING OFF,
                                                                              UNFAIR COMPETITION, AND COPYRIGHT INFRINGEMENT
                                                              Case 3:20-cv-06957 Document 1 Filed 10/06/20 Page 33 of 35



                                                      1   Simpson has suffered harm.

                                                      2          75.       MiTek’s wrongful acts, unless and until enjoined and restrained by order of this

                                                      3   Court, will cause irreparable injury to Simpson. Simpson has no adequate remedy at law in that

                                                      4   monetary damages would be difficult to ascertain, and would be inadequate to compensate

                                                      5   Simpson for the harm caused by MiTek if MiTek is not enjoined.

                                                      6                                  FOURTH CAUSE OF ACTION
                                                                     Unfair Competition Under California Law – Cal. Bus. & Prof. Code § 17200
                                                      7

                                                      8          76.       Simpson incorporates herein the allegations of paragraphs 1-75.

                                                      9          77.       MiTek’s acts described herein constitute unfair competition in violation of section

                                                     10   17200 et seq. of the California Business and Professions Code.

                                                     11          78.       As a direct and proximate result of the foregoing conduct, Simpson has suffered

                                                     12   damages, including harm to reputation and lost goodwill.
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13          79.       MiTek’s wrongful acts, unless and until enjoined and restrained by order of this

                                                     14   Court, will cause irreparable injury to Simpson. Simpson has no adequate remedy at law in that

                                                     15   monetary damages would be difficult to ascertain, and would be inadequate to compensate

                                                     16   Simpson for the harm caused by MiTek if MiTek is not enjoined.

                                                     17                                      FIFTH CAUSE OF ACTION
                                                                                               Copyright Infringement
                                                     18

                                                     19          80.       Simpson incorporates herein the allegations of paragraphs 1-79.

                                                     20          81.       Simpson owns a valid registered copyright on its Wood Construction Connectors

                                                     21   Catalogs with the registration numbers identified above. Simpson has the exclusive right to

                                                     22   copy, distribute, and transmit those copyrighted works in the United States. All of the registered

                                                     23   Wood Construction Connectors Catalogs going back to at least 2000 contain Simpson Part

                                                     24   Names and Model Numbers in the manner described above, including but not limited to use of

                                                     25   Simpson Part Names and Model Numbers on pages of the catalog providing information

                                                     26   regarding Simpson product lines. In particular, all of the registered Wood Construction

                                                     27   Connectors Catalogs going back to at least 2000 contain a version of the Alphabetical Product

                                                     28   Index described above.
                                                                                                          - 33 -
                                                          Case No.               COMPLAINT FOR FALSE ADVERTISING, PASSING OFF,
                                                                                UNFAIR COMPETITION, AND COPYRIGHT INFRINGEMENT
                                                              Case 3:20-cv-06957 Document 1 Filed 10/06/20 Page 34 of 35



                                                      1          82.     MiTek has copied Simpson’s copyrighted works and/or created unauthorized

                                                      2   substantially similar derivative works, and has distributed those works to third parties, therefore

                                                      3   infringing Simpson’s copyrights, by using Simpson Part Names and Model Numbers in its own

                                                      4   catalogs and other marketing and advertising materials as described above. Such infringing

                                                      5   works include, but are not limited to (a) MiTek’s 2020 Catalog, (b) MiTek’s 2019 Catalog, (c)

                                                      6   MiTek’s 2018 Catalog, (d) MiTek’s Conversion Guide, last published in 2018, (d) MiTek’s

                                                      7   current version of its App, last updated in iOS and Android versions in June 2020, and (e)

                                                      8   MiTek’s current version of its website at www.mitek-us.com, which, on information and belief,

                                                      9   was updated in 2020. In particular, MiTek has copied and/or created unauthorized substantially

                                                     10   similar derivative works of Simpson’s Alphabetical Product Index by publishing and distributing

                                                     11   its own catalogs with the Reference Number Index described above.

                                                     12          83.     MiTek’s conduct was willful and violates the exclusive rights belonging to
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13   Simpson as the owner of the copyrights and its original works, including, without limitation,

                                                     14   Simpson’s rights under 17 U.S.C. §106.

                                                     15          84.     As a result of the above-described conduct of MiTek, Simpson has been harmed.

                                                     16          85.     Simpson is further entitled to an order, upon the entry of a final judgment,

                                                     17   directing the destruction or the return to Simpson of all infringing copies or derivations of

                                                     18   Simpson’s copyrighted works.

                                                     19                                       PRAYER FOR RELIEF

                                                     20          Simpson requests the Court to enter a judgment in its favor against Defendant MiTek as

                                                     21   follows:

                                                     22          86.     For a permanent injunction against MiTek and the officers, agents, employees, or

                                                     23   attorneys of MiTek, and all others in active concert or participation with them, restraining them

                                                     24   from the following actions:

                                                     25                  (a)    copying Simpson product names or using substantially similar product

                                                     26   names as MiTek product names when MiTek introduces new products;

                                                     27                  (b)    including Simpson product names as a “Reference Number” or “Reference

                                                     28   Series” in catalogs, publications, webpages, or other online or hardcopy documents, including
                                                                                                        - 34 -
                                                          Case No.              COMPLAINT FOR FALSE ADVERTISING, PASSING OFF,
                                                                               UNFAIR COMPETITION, AND COPYRIGHT INFRINGEMENT
                                                               Case 3:20-cv-06957 Document 1 Filed 10/06/20 Page 35 of 35



                                                      1   but not limited to in tables or charts showing the performance characteristics of MiTek’s

                                                      2   products;

                                                      3                    (c)     including Simpson’s product names as a           “Reference Number” or

                                                      4   “Reference Series” on MiTek product packaging, carton labels, product labels, shelf tags, and

                                                      5   other point-of-sale materials or displays;

                                                      6                    (d)     including functionality in its mobile applications, online website, or other

                                                      7   software that enables users to enter a Simpson product name to search for MiTek products; and

                                                      8                    (e)     publishing a “MiTek USP Cross Reference Conversion Guide” or

                                                      9   “Reference Number Conversion” chart with Simpson product names.

                                                     10             87.    That MiTek be adjudged to have infringed Simpson’s copyright within the

                                                     11   meaning of 17 U.S.C. §106;

                                                     12             88.    That MiTek be adjudged to have engaged in false advertising, passing off, and
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13   unfair competition under both Federal law and California law; and

                                                     14             89.    That Simpson be granted such other and further relief as this Court may deem just

                                                     15   and proper.

                                                     16                                          DEMAND FOR JURY

                                                     17             Simpson demands a trial by jury for all issues so triable.

                                                     18   Dated: October 6, 2020                          SHARTSIS FRIESE LLP
                                                     19
                                                                                                                /s/ Joseph V. Mauch
                                                     20                                                   By:         JOSEPH V. MAUCH
                                                     21                                                   Attorneys for Plaintiff
                                                                                                          SIMPSON STRONG-TIE COMPANY INC.
                                                     22
                                                          8764497
                                                     23

                                                     24

                                                     25

                                                     26

                                                     27

                                                     28
                                                                                                           - 35 -
                                                          Case No.                COMPLAINT FOR FALSE ADVERTISING, PASSING OFF,
                                                                                 UNFAIR COMPETITION, AND COPYRIGHT INFRINGEMENT
